         Case 1:19-cr-00228-RMB Document 63
                                         62 Filed 08/25/20
                                                  08/24/20 Page 1 of 2
                                         U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York
                                                     The Silvio J. Mollo Building
2019.04.04 Speedy                                    One Saint Andrew’s Plaza
 Trial Letter.docx                                   New York, New York 10007




                                                     August 24, 2020

BY CM/ECF
The Honorable Richard M. Berman
United States District Court
Southern District of New York
United States Courthouse
500 Pearl Street
New York, New York 10007


        Re:      United States v. Santos Felix, 19 Cr. 228 (RMB)

Dear Judge Berman:

          The Government writes to respectfully request a 45-day adjournment of the sentencing
proceeding in this matter, currently scheduled for August 26, 2020, at 9:00 a.m. via
videoconference.

        On March 3, 2019, defendant Cristopher Santos Felix was detained after assaulting a law
enforcement officer who was seeking to arrest him. On October 23, 2019, defendant Cristopher
Santos Felix pleaded guilty before the Honorable Debra Freeman to one count of assaulting a
federal officer, in violation of 18 U.S.C. § 111(a)(1) and (b). On October 28, 2019, the Court
accepted the defendant’s plea before the magistrate court, and scheduled a sentencing proceeding
for January 23, 2020. Sentencing was subsequently adjourned on several occasions, initially to
permit the defendant to obtain a report from a sentencing mitigation specialist and later due to the
COVID-19 pandemic. See Dkt. Nos. 47, 50, 52, 55, 58, 59. On June 8, 2020, the defendant filed a
sentencing submission in which he seeks a sentence of 33 months’ imprisonment. Dkt. No. 56. On
August 19, 2020, the Government filed a sentencing submission in which it sought a within the
applicable Sentencing Guidelines range of 63 to 78 months’ imprisonment. Dkt. No. 61. To date,
the defendant has served approximately 17 months in pretrial detention. Sentencing is currently
scheduled for August 26, 2020, at 9:00 a.m. via videoconference.

       The Government seeks a 45-day adjournment of the sentencing proceeding in this matter
because an in person proceeding cannot be conducted on August 24, 2020, and the necessary
findings cannot be made under the CARES Act to proceed via video conference or teleconference
          Case 1:19-cr-00228-RMB Document 63
                                          62 Filed 08/25/20
                                                   08/24/20 Page 2 of 2

                                                                                             Page 2


at this time. 1 After 45-days, it is more likely that an in-person sentencing could be held before the
Court. On August 24, 2020, I communicated with defense counsel, who consents to this request.

       Thank you for your consideration of this matter.

                                                 Respectfully submitted,

                                                 AUDREY STRAUSS
                                                 Acting United States Attorney

                                           by:      /s/
                                                 Kedar S. Bhatia
                                                 Assistant United States Attorney
                                                 (212) 637-2465




                              The sentence is adjourned to October 19, 2020
                              at 9:00 am. The Court will endeavor to have
                              an audio and/or video sentencing because
                              it seems unlikely that, due to the pandemic,
                              the Court will be able to proceed in person in
                              an SDNY courtroom on that date.



                                   8/25/2020




1
  Section 15002(b) of the CARES Act allows for sentencing proceedings to be held via video
teleconferencing and telephone conferencing when the district judge “in a particular case finds for
specific reasons that the plea or sentencing in that case cannot be further delayed without serious
harm to the interests of justice.”
